UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM10-QSB (Mark One) [X] QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF For the quarterly period ended September 30, 2007 [] TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF For the transition period from to Commission File Number:0-14793 TEKNOWLEDGE CORPORATION (Exact name of small business issuer as specified in its charter) Delaware 94-2760916 (State of Incorporation) (I.R.S. Employer Identification No.) 1800 Embarcadero Road, Palo Alto, California 94303 (Address of principal executive offices)(Zip Code) (650)424-0500 (Issuer’s telephone number) Check whether the issuer(1)filed all reports required to be filed by Section13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days.
